
	

114 HR 5304 IH: HELP Veterans Act
U.S. House of Representatives
2016-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5304
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2016
			Mr. Veasey (for himself, Mr. Gallego, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to extend health care coverage under the Transitional
			 Assistance Management Program.
	
	
 1.Short titleThis Act may be cited as the Health Expansion Loss Prevention Veterans Act or the HELP Veterans Act. 2.Extension of coverage under Transitional Assistance Management Program (a)In generalSubsection (a) of section 1145 of title 10, United States Code, is amended—
 (1)by striking 180 days each place it appears and inserting one year; and (2)by striking 180-day each place it appears and inserting one-year.
 (b)Effect of employer-Sponsored health plan coverageParagraph (7) of such subsection is amended by adding at the end the following new subparagraph:  (C)During any period during the final 180 days of the one-year transition period specified in paragraph (4) that the member is employed and eligible for an employer-sponsored health plan by reason of such employment, the member may not be eligible for transitional health care under this subsection.
					.
 (c)ApplicationThe amendments made by this section shall apply with respect to a member of the Armed Forces who is separated from the Armed Forces before, on, or after the date of the enactment of this Act.
			
